t c memo united_states tax_court charles mchan and martha mchan petitioners v commissioner of internal revenue respondent docket no filed date charles mchan pro_se eric b jorgensen for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on petitioner charles mchan's motion for summary_judgment as explained in greater detail below we shall deny petitioner's motion background2 on date petitioner was charged in a 17-count superseding bill of indictment with various drug trafficking charges filing false tax returns engaging in a continuing criminal enterprise and criminal forfeiture relating to his involvement in an illegal scheme to distribute marijuana from to petitioner pleaded guilty in the u s district_court for the western district of north carolina to a number of the charges and was convicted with respect to the remaining charges in date following a jury trial although the petition in this case is a joint petition by charles mchan and his wife martha mchan the latter did not join in the filing of the motion that is the subject of this opinion consequently references to petitioner in the singular are to charles mchan because petitioner's motion does not address all of the issues to be decided in this case petitioner's motion is more appropriately viewed as a motion for partial summary_judgment unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the following is a summary drawn from the entire record of the relevant facts that do not appear to be in dispute these facts are stated solely for purposes of deciding the pending motion fed r civ p a 98_tc_518 affd 17_f3d_965 7th cir additional background discussion can be found in mchan v commissioner tcmemo_1996_12 denying petitioner's motion for summary_judgment that the notice_of_deficiency is invalid see also 101_f3d_1027 4th cir in a memorandum of decision and order entered date the district_court also entered an order of criminal forfeiture against petitioner in the amount of dollar_figure in reaching its decision on the forfeiture count the district_court ruled that the government bears the burden_of_proof with respect to criminal forfeiture that the degree of proof is beyond a reasonable doubt and that the amount subject_to criminal forfeiture is limited to the profits as opposed to the gross_proceeds from the criminal enterprise petitioner appealed his various convictions and the government filed a cross-appeal with respect to the district court's holding limiting the amount of the criminal forfeiture to petitioner's profits from the enterprise in 101_f3d_1027 4th cir the u s court_of_appeals for the fourth circuit affirmed petitioner's convictions but reversed the district_court on the ground that the amount subject_to criminal forfeiture extends to the proceeds from a criminal enterprise previously on date respondent issued a notice_of_deficiency to petitioners determining deficiencies in and additions to their taxes for and as follows the district_court found that the proceeds from petitioner's criminal activities totaled dollar_figure but that petitioner's gross_profits were only dollar_figure after accounting for the cost_of_goods_sold and the share of the proceeds distributed to petitioner's partner additions to tax sec sec sec sec sec year deficiency b b b a b b dollar_figure dollar_figure of in- --- --- dollar_figure terest due on dollar_figure dollar_figure --- --- dollar_figure of inter- dollar_figure est due on dollar_figure the notice_of_deficiency includes an explanation of the adjustments which states in pertinent part a it is determined that you received unreported income in the amounts of dollar_figure dollar_figure and dollar_figure which was not reported on your income_tax return for the years and respectively therefore your taxable_income is increased in the amounts of dollar_figure dollar_figure and dollar_figure for the tax years ended date date and date respectively b it is determined that you are allowed the cost of sale of drugs in the amounts of dollar_figure dollar_figure and dollar_figure for the years and respectively therefore your taxable_income is decreased in the amounts of dollar_figure dollar_figure and dollar_figure for the tax years ended date date and date respectively c it is determined that you are allowed a net_operating_loss_carryback in the amount of dollar_figure rather than dollar_figure and dollar_figure as reported on your tax_return for the years and respectively therefore your taxable_income is increased in the amounts of dollar_figure and dollar_figure for the tax years ended date and date respectively the notice_of_deficiency states that the year is included in the notice for information purposes only petitioners invoked the court's jurisdiction by filing a timely imperfect petition for redetermination followed by an amended petition petitioner now moves for summary_judgment with respect to the following issues the addition_to_tax for substantial at the time that the petition was filed petitioner was incarcerated in estill south carolina understatement under sec_6661 for is computed based upon percent of the underpayment as opposed to the 25-percent rate used in the notice_of_deficiency respondent is collaterally estopped in this case from litigating a second time the issue resolved by the district_court in petitioner's criminal case concerning the amount of petitioner's profits from his illegal activities petitioner is not required to substantiate the amount of the net_operating_loss nol reported in his tax_return and carried back to and on the ground that the period of limitations with respect to has expired the nol that petitioner reported in his tax_return accrued on date and consistent with the holding of the district_court in the criminal case petitioner did not earn profits from his criminal enterprise in and respondent filed an objection to petitioner's motion in particular respondent contends that she properly computed the addition_to_tax under sec_6661 based upon percent of the underpayment rather than percent because the amendment to sec_6661 increasing the rate from percent to percent is effective with respect to assessments made after enactment of the amendment in addition respondent maintains that petitioner's motion should be denied to the extent that petitioner asserts that respondent is barred by the doctrine_of collateral_estoppel from contesting the district court's findings in the criminal case inasmuch as the district court's decision was reversed respondent further contends that because she disallowed the nol carrybacks that petitioner claimed for the years in issue petitioner is required to substantiate the nol reported in his tax_return notwithstanding whether the period of limitations for has expired assuming that petitioner can substantiate the nol for respondent would agree that the nol accrued no later than date discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue respondent also contends that petitioner failed to properly plead collateral_estoppel see rule to the contrary petitioner was granted leave to and filed an amendment to the petition on date which includes allegations in support of petitioner's contention that the doctrine_of collateral_estoppel is applicable in this case of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 computation of the additions to tax under sec_6661 sec_6661 originally added to the code by section a of the tax equity and fiscal responsibility act of publaw_97_248 96_stat_324 provides for an addition_to_tax if there is a substantial_understatement of tax_liability for any taxable_year sec_6661 was amended in the omnibus budget reconciliation act of obra publaw_99_509 100_stat_1874 by increasing the rate at which the addition_to_tax is computed from percent to percent of the amount of the underpayment obra sec_8002 provides that the amendment to sec_6661 is applicable to penalties assessed after the date of enactment of the act ie date considering the effective date of the amendment to sec_6661 petitioner's assertion that a 10-percent rate should be applied to compute the additions to tax is incorrect the additions to tax that respondent determined in the notice of the omnibus budget reconciliation act of publaw_99_509 100_stat_1951 included a repeal of an amendment to sec_6661 included in the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 which amended sec_6661 to increase the rate on which the addition_to_tax is computed from percent of the underpayment to percent of the underpayment see 90_tc_498 deficiency have not been assessed and may not be assessed until the decision in this case is final sec_6213 because the amendment to sec_6661 set forth in obra is effective with respect to assessments made after date it follows that the additions to tax at issue in this case will be computed based upon percent of the underpayment if any see 96_tc_858 affd 959_f2d_16 2d cir rejecting the taxpayers' contention that the obra amendment to sec_6661 violates the ex post facto clause of the u s constitution the question of petitioner's liability for the additions to tax under sec_6661 is a factual matter that will be decided at trial collateral_estoppel under the doctrine_of collateral_estoppel or issue preclusion a final judgment on the merits in a prior lawsuit precludes in a later lawsuit involving a separate cause of action litigation of issues actually litigated and necessary to the outcome of the first action see 464_us_154 439_us_322 91_tc_273 43_tc_50 affd 360_f2d_358 4th cir in meier v commissioner supra pincite we held that collateral_estoppel may be utilized in connection with matters of law matters of fact whether ultimate facts or evidentiary facts and mixed matters of law and fact however it is well settled that the doctrine_of collateral_estoppel does not apply where the degree of proof in the earlier proceeding is higher than the degree of proof in the later proceeding see 303_us_391 52_tc_532 acquittal on charge of criminal tax_fraud does not estop the commissioner from later attempting to prove the taxpayer's liability for civil tax_fraud affd 424_f2d_639 2d cir consistent with the preceding discussion it is evident that petitioner's reliance on the doctrine_of collateral_estoppel is misplaced the district court's findings respecting the amounts of petitioner's proceeds and profits from his illegal activities do not work an estoppel in the present action because the government was required to prove its criminal forfeiture_case beyond a reasonable doubt whereas petitioner bears the burden of proving the amount of his taxable_income for the years in issue in this civil_proceeding by a preponderance_of_the_evidence substantiation of net_operating_loss petitioner contends that because the period of limitations has expired with respect to the taxable_year the court should find as a matter of law that petitioner is not required to substantiate the nol reported in his tax_return and carried back to the taxable years and we disagree sec_6214 provides in pertinent part b jurisdiction over other years and quarters -- the tax_court in redetermining a deficiency of income_tax for any taxable_year shall consider such facts with relation to the taxes for other years as may be necessary correctly to redetermine the amount of such deficiency but in so doing shall have no jurisdiction to determine whether or not the tax for any other year has been overpaid or underpaid in sum the court may consider facts relating to taxes for years that are not otherwise within the court's jurisdiction where necessary correctly to redetermine the amount of the tax_deficiency for any year properly before the court it is well settled that in redetermining the amount of a deficiency for a taxable_year before the court we may determine the correct amount of a nol_carryover or carryback claimed with respect to the year in issue notwithstanding that the loss arises in a year that is not within the court's jurisdiction and for which the period of limitations has expired 231_f2d_420 2d cir affg tcmemo_1955_28 95_tc_257 this is true even if it would involve recomputing the tax_liability in the other year to determine whether a loss would be carried over or back see 40_tc_774 see also 95_tc_437 and cases cited therein the notice_of_deficiency in this case explains that respondent disallowed the nol carrybacks that petitioner reported for and consistent with the principles discussed above it follows that petitioner is required to substantiate the amount of the nol that he reported in his return and then carried back to and see o'connor v commissioner tcmemo_1992_544 respondent concedes that if petitioner substantiates the nol reported in his return the nol accrued no later than date in light of our holding that petitioner must substantiate the nol reported in we see no reason to consider the matter further in sum we shall deny petitioner's motion for summary_judgment to reflect the foregoing an order will be issued denying petitioner's motion for summary_judgment
